DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

2. 	The changes to the claims are agreed with and the objection under 35 U.S.C. 132(a) is removed. 

Claim Rejections - 35 USC § 112


3. 	The changes to the claims are agreed with and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are removed.  

Double Patenting

4. 	The terminal disclaimer dated 12 May 2021 is approved and the rejections on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10,632,350 are removed.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 8, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162) and Beach (7,186,190).
	Applicant’s disclosure of prior art club #2 (See figure below from Parent Application 16/057,406 with drawings entered on 18 November 2019) discloses a head comprising heel portion; a toe portion; a face having a striking surface for striking a golf ball, with the face having an ideal impact location at a center of the striking surface defining the origin of a coordinate system including a horizontal axis that extends substantially parallel to the face and generally parallel to the ground when the head is in an address position, with the negative direction of the horizontal axis pointing toward the heel portion and the positive direction of the horizontal axis pointing toward the toe portion, the face further having a first off-center location on the face located in a toe direction away from the center of the striking surface at 10 mm along the horizontal axis and a second off-center location on the face located in a toe direction away from the center of the striking surface at 40 mm along the horizontal axis; wherein a characteristic time at 10 mm increment locations on the face along the horizontal axis 


    PNG
    media_image1.png
    683
    812
    media_image1.png
    Greyscale

	Applicant’s disclosure of prior art club #2 lacks a head having a crown; a sole; 
a weight port configured to retain a movable weight; the face defines a variable thickness profile tapering from a thickest portion to a minimum thickness to alter the stiffness of the striking surface thereby adjusting the characteristic time at various locations along the horizontal axis, the center of the striking face is offset along the 
	Rice discloses a head having a crown; a sole (Fig. 4); the face defines a variable thickness profile tapering from a thickest portion to a minimum thickness to alter the stiffness of the striking surface thereby adjusting the characteristic time at various locations along the horizontal axis in order to increase overall face deflection efficiency (Figs. 5A, 3A, Col. 9, Lns. 34-49, Figs.7-9, Tables 1-2 (clubs 2-4)), and the striking surface is disposed on an insert (42) (Figs. 4, 3) and wherein the insert comprises a composite material (Fig. 3A).  In view of Rice it would have been obvious to include in the head of Applicant’s disclosure of prior art club #2 a head having a crown and a sole in order to have a head that is large enough to minimize mishits in a top to bottom direction. In view of Rice it would have been obvious to have the face defining a variable thickness profile tapering from a thickest portion to a minimum thickness to alter the stiffness of the striking surface thereby adjusting the characteristic time at various locations along the horizontal axis in order to use a known face thickness used in the market place which would have a reasonable expectation of success and in order to increase overall face deflection efficiency.   In view of Rice it would have been obvious to modify the head of Applicant’s disclosure of prior art club #2 to have the striking surface is disposed on an insert and wherein the insert comprises a composite material in order to use a known way to manufacture a striking face which would have a reasonable expectation of success and/or in order to simplify the manufacturing of the head body by not making it with the face.  
.

7. 	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162) and Beach (7,186,190) as applied to claims 1, 8, and 25 above, and further in view of Takeda (6,878,073).
	Applicant’s disclosure of prior art club #2 lacks a continuous midsection rib disposed on an interior surface of the sole.
	Takeda discloses a continuous midsection rib disposed on an interior surface of the sole (Fig. 1) in order to provide interior reinforcing in a toe to heel direction to suppressed the deformation of the crown and sole while permitting elastic deformation . 

8. 	Claims 23-24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162) and Beach (7,186,190) as applied to claims 1, 8, and 25 above, and further in view of Beach (2008/0146374). 
	Applicant’s disclosure of prior art club #2 lacks a hinge region positioned about an upper edge of the insert, and the insert is supported by the hinge region.
	Beach (2008/0146374) discloses a variable thickness face tapering from a thickness portion (Fig. 13) for a composite material insert with a hinge region positioned about an upper edge of the insert, and the insert is supported by the hinge region (Figs. 9-13) in order to improve a metal-wood head that has a low-mass face plate, especially large area, that have sufficiently mechanical strength for their intended use [0014].  In view of Beach (2008/0146374) it would have been obvious to modify the head of Applicant’s disclosure of prior art club #2 to have a hinge region positioned about an upper edge of the insert, and the insert is at least partially supported by the hinge region (Figs. 9-13) in order to improve a metal-wood head that has a low-mass face plate, especially large area, that have sufficiently mechanical strength for their intended use.   

s 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162). 
 	See paragraphs above for elements of structure previously rejected by Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162). 

10. 	Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162) as applied to claims 12-13 above, and further in view of Beach (2008/0146374). 
See paragraphs above for elements of structure previously rejected by Applicant’s disclosure of prior art club #2 in view of Beach (2008/0146374).

11. 	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162) as applied to claims 12-13 above, and further in view of Kubica (5,906,549). 
	Applicant’s disclosure of prior art club #2 Rice lacks the thickest portion has a thickness between about 4 mm and about 9 mm, and wherein the minimum thickness of the face is between about 3 mm and about 6 mm.  Kubica discloses a face thickness where the thickest portion has a thickness between about 4 mm and about 9 mm, and wherein the minimum thickness of the face is between about 3 mm and about 6 mm (Col. 3, Lns. 30-40).  In view of figures 5 and 5A of Rice and Kubica it would have been obvious to include in the head of Applicant’s disclosure of prior art club #2 the thickest portion has a thickness between about 4 mm and about 9 mm, and wherein the minimum thickness of the face is between about 3 mm and about 6 mm in order to use .   

12. 	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162) as applied to claims 12-13 above, and further in view of Beach (7,186,190). 
See paragraphs above for elements of structure previously rejected by Applicant’s disclosure of prior art club #2 in view of Beach (7,186,190). 

13. 	Claims 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162), Beach (7,186,190), Kubica (5,906,549) and Beach (2008/0254911). 
	Applicant’s disclosure of prior art club #2 lacks a moment of inertia about a Center-of-Gravity (CG) x-axis is between about 300 kgmm2 and about 500 kgmm2, the CG x-axis extending through the CG in a heel-toe direction generally parallel to the striking surface, golf club head has a volume between 400 cc and 500 cc and a moment of inertia about a CG z-axis is between about 450 kg mm2 and about 650 kg mm2, and the CG z-axis extending through the CG in a generally vertical direction relative to the ground when the club is in the address position.
	Beach (2008/0254911) discloses a moment of inertia about a Center-of-Gravity (CG) x-axis is between about 300 kgmm2 and about 500 kgmm2, golf club head has a volume between 400 cc and 500 cc and a moment of inertia about a CG z-axis is between about 450 kg mm2 and about 650 kg mm2 ([0012], [0058]).  In view of Beach 
 	See paragraphs above for elements of structure previously rejected by Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162), Beach (7,186,190), and Kubica (5,906,549). 

14. 	Claim 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162), Beach (7,186,190), Kubica (5,906,549) and Beach (2008/0254911) as applied to claims 26-27 above, and further in view of Beach (2008/0146374). 
	See paragraphs above for elements of structure previously rejected by Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162) and Beach (2008/0146374). 

15. 	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s disclosure of prior art club #2 in view of Rice (7,704,162), Beach  as applied to claim 28 above, and further in view of Rice (7,549,934).
 	  Applicant’s disclosure of prior art club #2 lacks the center striking face characteristic time between 230 micro-sec and 257 micro-sec.  
Rice (7,704,162) the center face characteristic time of 219 micro-sec and 259 micro-sec (Table 1), the invention is not limited to the preferred embodiments (Col. 10, 52-60), and the maximum characteristic time allowed at the geometric center by current USGA rules is 239 us + 18us (Col. 8, Lns. 49-67).  Rice (7,549,934) discloses the center striking face characteristic time between 230 micro-sec and 257 micro-sec (Table 1).  In view of Rice (7,704,162) and Rice (7,549,934) it would have been obvious to modify the head of Applicant’s disclosure of prior art club #2 to have the center striking face characteristic time between 230 micro-sec and 257 micro-sec in order to have the desired rebound off the center of the face for a specific golfer who would benefit from this face characteristic time, in order to have a maximum characteristic time allowed at the geometric center by the USGA, and/or in order to have a characteristic time at the center of a face which would have a reasonable expectation of success.  

Response to Arguments

16. 	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection.  

Conclusion

17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 21 June 2021		/STEPHEN L BLAU/                                                Primary Examiner, Art Unit 3711